ORDER

PER CURIAM:
Ronnie Ray Rogers appeals the trial court’s denial of his motions for judgment of acquittal at the close of all the evidence and entry of judgment on the verdict of guilty for two counts of the offense of second degree statutory sodomy. In his two points on appeal, Rogers claims that the evidence was insufficient to establish the “deviate sexual intercourse” element of the crime because for Counts II and III the State did not clarify Victim’s account as he argues was required by the jury instructions submitted by the State. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).